PER CURIAM.
■ The Board of Governors of The Florida Bar has filed in this Court its recommendation concerning the application for reinstatement of John D. Johnson as follows :
“The Petitioner was disbarred from the practice of law on April 25, 1962. The State of Florida ex rel. The Florida Bar v. John D. Johnson, 140 So.2d 306 (Fla.1962). See also State of Florida ex rel. The Florida Bar v. John D. Johnson, 127 So.2d 886 (Fla.1961).
“The Referee found Petitioner rehabilitated and that Petitioner had made full restitution to his clients with the exception of money owed to Lottie Ferguson. He further found that Petitioner had made a diligent effort to locate Lottie Ferguson for the purpose of reimbursing her.
“It is the recommendation of the Referee, on the record before him, that Mr. Johnson be reinstated to membership in The Florida Bar. He also recommended that Petitioner place in escrow the sum of $250.00 for the benefit of Lottie Ferguson for a period of ten (10) years or that another appropriate method insuring reinbursement be provided.
“The Board of Governors of The Florida Bar has reviewed the Petition and the Report of the Referee. The Board concurs in the Referee’s recommendation that Mr. Johnson should be reinstated to membership in The Florida Bar. When reinstated, the Board expects Mr. Johnson, as an honorable member of this profession, to uphold the high ethical standards of The Florida Bar by continuing his search for Lottie Ferguson in order to pay her the $250.00 due.
“Therefore, .it is determined by the Board of Governors of The Florida Bar that it shall support the reinstatement of John D. Johnson.”
Upon consideration thereof, it is
Ordered that John D. Johnson be and he is, subject to the condition stated in the foregoing recommendation, reinstated in The Florida Bar.
It is so ordered.
ERVIN, C. J., and DREW, CARLTON, ADKINS and BOYD, JJ., concur.